COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
ANDRE STOKES,                                               )
                                                                              )              
No.  08-06-00004-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )     County Criminal Court at Law #2
THE STATE OF TEXAS,                                     )
                                                                              )          
of El Paso County, Texas
Appellee.                           )
                                                                              )               
(TC# 2005C12862)
                                                                              )
 
 
O
P I N I O N
 
Appellant Andre
Stokes attempts to appeal from a conviction for the offense of criminal
trespass.  Appellant received an original
sentence of 120 days confinement, with credit for time served, and was required
to pay court costs of $236.
In this case, the trial
court imposed sentence on October 20, 2005. 
To preserve his right to appeal, Appellant was required to file either a
notice of appeal or a motion for new trial by November 19, 2005.  See Tex.R.App.P.
21.4(a), 26.2(a).  Appellant filed a pro
se notice of appeal which indicates it was filed on December 24, 2005, but
was actually file stamped on December 29, 2005. 
In either case, the notice of appeal was untimely.  The timely filing of a notice of appeal is a
prerequisite to invoke our jurisdiction. 
Because Appellant=s
notice of appeal was untimely, we lack jurisdiction over his appeal.




Additionally,
trial counsel filed a motion to withdraw at some stage of these proceedings
which was granted by the trial court on January 18, 2006.  Trial counsel has also filed a motion to withdraw
with this Court due to a conflict with Appellant.  Because we lack jurisdiction, we must dismiss
the appeal.[1]  The motion to withdraw as attorney of record
is denied as moot.
 
 
 
February
9, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)




[1]
The appropriate vehicle for obtaining an out‑of‑time appeal is by
writ of habeas corpus.  See Tex.Code Crim.Proc.Ann. '' 11.05, 11.09 (Vernon 2005).